Title: John and Abigail Adams to William Stephens Smith, 5 August 1786
From: Adams, John,Adams, Abigail
To: Smith, William Stephens


     
      Three Cup’s Harwich August. 5. 1786. Saturday
      Dear Sir
     
     After a very pleasant Journey, here We are. We came very leisurely, dined the first day at Ingatestone and Slept at Witham, dined Yesterday at Mistley (Mr Rigbys Seat very near) and Slept where We now are, in full View of the Land Guard Fortification, with a fair Sun and fine Breeze. Our Carriage is on Board. As Fortune will have it, Hearn is the Captain. It is my third Passage with him. The two first were tedious, this I hope will be otherwise. The Agent for the Packetts called upon Us last night, in Consequence of Mr Frasers Letter. Ld Walthams Seat, and Mr Rigbys, We wished to ramble in. Rigbys looks at a fine Cove of Salt Water. As this Farm has been watered and manured with the Effluvia of an hundred Millions of Money, being the Nerves of the American War, it might have been more magnificent. It is a fine Seat. My Love to my dear Mrs Smith. Mamma sends her Love to you both.
     We passed a pretty Seat, of the Family of Hoar, perhaps the Same with that of President Hoar, once of Harvard Colledge.
     At the Sign of the 3 cups, a tolerable House where a better is not to be had, with a fine view of the water from 3 windows, and a memento mori from the fourth, viz a burying Ground and church with in half a rod of us. We are now Setting at the Breakfast table. Pappa having told you where we stopd dined Slept &c has left nothing for me to say excepting that he twic mounted Johns Horse and rode 7 miles twice, which you See by computation makes 14 ms. In concequence of a Letter from the Secretary of states office the captain is obliged to give us the great cabin to ourselves for which we must make him a compliment of 10 Guineys and 7 for the Carriage. We concluded as there were 10 other passengers one being a Lady, that if any of them were very sick we could not (doing as we would be done by), refuse them admittance. So it was as well not to retain it, as the captain promisd me a small room by myself. The Country from London to Harwich is very delightfull, we were not much incomoded with dust. We found a card at woods, from mr Hollis requesting us to call on him and take a dinner or Bed &c. We reachd woods about 2 oclock orderd our dinner and walkd to the Hide. Mr Hollis received us with great Hospitality, and miss Brands countanance shone. She treated us with some cake, we Sat an hour took our leave and dined at Woods. Esther sighd this morning as she was dressing me and said, how strange it seems not to have Mrs Smith with us. I had felt it strange through the whole journey—one must be weaned by degrees. I hope you are very happy, you cannot be otherways whilst you continue to have the disposition to be so. Look in if you please once a week at our House, and let me know that it continues to Stand in Grosvenour Square adieu. Your affectionately
     
      AA
     
    